Case 1:20-cv-01735-RCL Document 1-4 Filed 06/25/20 Page1of1

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LOIS MOORE, et al.

Plaintiff

 

Vv.

NATIONAL ARCHIVES AND RECORDS ADMIN
Defendant

Civil Action No.

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION

National Archives at College Park
8601 Adelphi Road
College Park, MD 20740

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

address are: John H. Clarke
1629 K Street, NW
Suite 300
Washington, DC 20006
(202) 344-0776

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
